DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen (US 2021/0083573).
Regarding claim 1, fig. 2A of Yen teaches a driving circuit for a switching capacitor converter, the driving circuit comprising: a) a first driver [202], a second driver [204], a third driver [206], and a fourth driver [208], configured to respectively drive a first power switch [Q1], a second power switch [Q2], a third power switch [Q3], and a fourth power switch [Q4] according to corresponding logic control signals [input to 202, 204, 206, and 208]; and b) a charge pump circuit [201] configured to raise a DC bus voltage [MID] by a first voltage to obtain a pumping voltage [VH1] to supply power to the first driver, wherein the first, second, third, and fourth power switches are sequentially coupled in series between the DC bus voltage and a reference ground.
Regarding claim 2, fig. 2A of Yen teaches wherein a high voltage supply terminal of the second driver is coupled to the DC bus voltage (through 210 and 201), and a low voltage supply terminal of the second driver is coupled to an output voltage of the switching capacitor converter (at VSW).
Regarding claim 3, fig. 2A of Yen teaches wherein: a) a first terminal of a flying capacitor [Cfly] of the switching capacitor converter is connected to a common node of the first power switch and the second power switch, and a second terminal of the flying capacitor is connected to a common node of the third power switch and the fourth power switch; and b) the first power switch and the third power switch are simultaneously turned on, the second power switch and the fourth power switch are simultaneously turned on, and a conduction time of the first power switch and a conduction time of the second power switch do not overlap with each other (fig. 2B).
Regarding claim 4, fig. 2A of Yen teaches wherein the third driver is powered by a voltage Page 12Docket No.: across the flying capacitor (CFH boosts VH1 which connects to VH3 via 212).
Regarding claim 5, fig. 2A of Yen teaches wherein the fourth driver is powered by the first voltage, and one terminal of the fourth driver is connected to the reference ground.
Regarding claim 6, fig. 2A of Yen teaches wherein the first voltage is obtained by converting an output voltage of the switching capacitor converter through a linear regulator (output VPH input to LDO 217).
Regarding claim 7, fig. 2A of Yen teaches a first capacitor [Cdrv1] connected in parallel with two power supply terminals of the first driver for supplying power to the first driver.
Regarding claim 13, fig. 2A of Yen teaches a switching capacitor converter, comprising: a) a first power switch, a second power switch, a third power switch, and a fourth power switch [Q1-Q4] sequentially connected in series between a DC bus voltage [MID] and a reference ground; b) a flying capacitor [Cfly] having a first terminal coupled to a common node of the first power switch and the second power switch, and a second terminal coupled to a common node of the third power switch and the fourth power switch; and c) a driving circuit having a first driver, a second driver, a third driver, and a fourth driver [202, 204, 206, 208], and being configured to respectively drive the first power switch, the second power switch, the third power switch, and the fourth power switch according to corresponding logic control signals; and d) a charge pump circuit [201] configured to boost the DC bus voltage by a first voltage to Page 14Docket No.: obtain a pumping voltage to supply power to the first driver.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoyerby (US 2014/0300413) describes a power transistor gate driver. Liu (US 2022/0166324) describes a resonant switching power converter and driving circuit. Yamato (US 2017/0272026) describes a motor driving device. Thompson (US 2007/0052397) describes a method and apparatus for electronic power control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896